 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruck Drivers & Helpers Local No. 170, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and De-Lucca Fence Company, Inc. and Massachusetts La-borers District Council, Laborers InternationalUnion of North America, AFL-CIO. Case I-CD-548February 8. 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS PENI.I.()AND) TRUIESDALThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by DeLucca Fence Company, Inc.,herein called the Employer, alleging that Truck Driv-ers & Helpers Local No. 170. a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Local170, had violated Section 8(b)(4)(ii)(D) of the Act byengaging in certain conduct with an object of forcingor requiring the Employer to assign particular workto employees represented by Local 170 rather than toemployees represented by Massachusetts LaborersDistrict Council, Laborers International Union ofNorth America, AFL-CIO, herein called the Labor-ers.Pursuant to notice, a hearing was held beforeHearing Officer Rosemary Pye on November 21,1978. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to present evidencebearing on the issues. Thereafter. the Employer andLocal 170 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.The Board has considered the briefs and the entirerecord in this case and makes the following findings:I. THE BUSINESS OF IHE EMPL.OYERDeLucca Fence Company, Inc., is a Massachusettscorporation engaged in the business of erecting andinstalling fencing and guardrails on highway con-struction and repair jobs. During the past 12-monthperiod, the Employer purchased and received goods240 NLRB No. 85valued in excess of $50,000 directly from points out-side the Commonwealth of Massachusetts. Accord-ingly, we find, and the parties have stipulated, thatthe Employer is an employer within the meaning ofSection 2(2) of the Act, it is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and it will effectuate the policies of the Act to assertjurisdiction herein.II HF ILABOR OR(iANIZAIONS INVOI.VEDThe parties stipulated, and we find, that TruckDrivers & Helpers Local No. 170, a/w the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, and Massachu-setts Laborers District Council. LaborersInternational Union of North America, AFL-CIO,are labor organizations within the meaning of Sec-tion 2(5) of the Act.rll. tHE DISPUTEA. Background and Facts of the DisputeThe situs of the dispute is a highway project inAshby, Massachusetts, which is within the territorialjurisdiction of Local 170. In July 1978. the Employerreceived a subcontract from the DeMatteo Construc-tion Company, general contractor on the Ashby job,to perform fence and guardrail installation.Work on the DeMatteo job involves the transport-ing of material from the Employer's yard to the job-site in four or five trucks. Once at the jobsite, theemployees work off the trucks. The actual work ofinstalling fences and guardrails requires the servicesof several employees working together systematicallyas a team. Fencing involves having three or four em-ployees pull wire, splice it, cut it, and actually hangthe fabric (fencing material). Guardrail installationrequires the use of two or three employees who layout the lines, drive the guardrail posts, put in the rail,and tighten the rail with bolts. The driving of thetrucks is incidental to the installation and erectionwork inasmuch as the trucks are used only for trans-porting material to and from the yard and for pur-poses of unloading material as the work progresses.Any employee who drives a truck spends his non-driving time doing installation and erection workonce at the jobsite. No employees have been hiredfor the exclusive purpose of driving a truck.The Employer has been using six or seven of itsemployees on the DeMatteo job. All of the Employ-I he tlFiployer has a ork force of approximatel 30 emplo ees who dothe t\p.e of ork tha i iI dispule TRUCK DRIVERS & HELPERS LOCAL NO. 170645er's employees, with the exception of James DeLuc-ca, son of its president. Joseph DeLucca, are mem-bers of the Laborers. James DeLucca is a member ofTeamsters, Chauffeurs. Warehousemen & HelpersUnion Local 437, herein called Local 437.2 Prior to1976, the Employer had not employed anN Teamstersmembers. However, in that ear James Del.uccajoined Local 437 pursuant to an agreement betweenTeamsters and Laborers officials which settled aTeamsters demand in the latter part of 1975 that theEmployer hire an employee represented by theTeamsters.' Thereafter, the Employer signed the1973-76 Teamsters Massachusetts heavv construc-tion agreement and, subsequently, the 1976 79Teamsters Massachusetts heavy construction agree-ment (hereinafter referred to as the Teamsters agree-ment).4James DeLucca performs the same ork asdo employees represented by the Laborers and is em-ployed on the DeMatteo project.Shortly after the Employer was awarded the sub-contract on the Ashby job in July 1978. Joseph De-Lucca received a phone call from the general con-tractor concerning George Valery, business agent forLocal 170. DeMatteo told DeLucca that Valery saidif the Employer (DeLucca) was on the job. it wouldhave trouble. DeLucca contacted Valery, who toldhim that a man represented by Local 170 had to beput on the DeMatteo job. DeLucca told Valer thatthe Ashby job did not call for the employment of ateamster and that he would let him know later whathe planned to do. Thereafter, a meeting was held todiscuss Local 170's demand. Joseph and James De-Lucca testified that Valery threatened to picket theAshby jobsite unless the Employer put an emplo\eerepresented by Local 170 on the job.sThe threat topicket gave rise to the present proceedings.B. tflork i DispulrThe work in dispute involves fence and guardrailinstallation and truckdriving by employees of theEmployer.C. Contentions of the PartiexThe Employer and the l.aborers contend that. pur-' Local 437 took part in he hearing n Ihe in it ase tI he pa.rtie Mtipu-laited that It is a labor orgilnliallon Ulthln the mleaing of Sec 2(5) of theActLI.ocal 171) was t ot prm to th agreement4 he t.mpoer s a member of the I.hbor Relation, [)i ,ron f the ( on-strucl on Industiries of %'la sachusett,, Inc , nd I .i a parl to the currentcollective-bargaining agreement hetween Ihat ai,socilatlion and ;.arllos delcg-nated lealnlter, Ilcal I nions. icuJnL I .cals 170 and 43'7 hC Ihe 11 -sters agreement applies t the 1 allpnrtllllg oIf imateriala for hliwh\ a. 1lhea;l constructln prolectIhere hi,; heen no plcketlngsuant to their collective-bargaining contract, thework in dispute should be awuarded to employees rep-resented by the Laborers. The Employer notes that ithas rccognized the aborers as the collective-bar-gaining representative of its employees ho performthe disputed work for at least the past 14 years. TheEmployer further asserts that the factors of areapractice. job impact. skills, and economlr and effi-ciencN of operations support assigning the work toemployees represented by the Laborers.I.ocal 170 takes the position that. based on the col-lective-hbargaining agreement in effect hetween theEmployer and the Teamsters, the Employer inustemplo, one of Local 170's members on work per-formed within Local 170's jurisdiction.D. .1/licarilitv of t/he' StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct. it must be satisfied that there is reasonable causeto believe that Section 8(h)(4)(D) of the Act has beenviolated. The parties stipulated that there is noagreed-upon method, binding on all the parties. forthe voluntary: settlement of the dispute.l.ocal 170 contends that it is not attempting to ex-ert improper pressure on the EmploNer to assign thedisputed work to one of its members in violation ofSection 8(b)(4)([)) of the Act. Instead. Local 170 ar-gues. it only seeks to have the Employer conform tothat provision in the Teamsters agreement requiringthat an employee represented bh Local 170 be as-signed to work performed within Local 170's territo-rial jurisdiction. EssentiallN, l.ocal 170 contends thatthis is not a jurisdictional dispute but a contractualdispute.We find no merit in l.ocal 170's contention. Thatthe basis for Local 170's action was the Teamstersagreement with the Emploxer does not, as the Boardhas consistentlN held in similar cases, detract fromthe jurisdictional nature of the dispute.6It appears tous that an object of l.ocal 170's action was to forcethe mplo, er to assign at least a portion of the dis-puted work (i.e.. the truckdriving) to an individualrepresented b Local 170.After considering the contentions of the partiesand the evidence with respect thereto, we find thatthe Board is not precluded from making its determi-nation in this proceeding. that there is reasonablecause to believe that a violation of Section 8(b)(4([))has occurred, and that the dispute as described abo\ e' It lI( l, lrntl I "l Ch "l I"rcI''" ', ,l,, l, i' tr l , i , , , 7 '~ ~ t,, IN, t ],P / tlflet I, ..rl[I Mtg lr~luc ' i llC(/ JJ' N trclh II, UWe't I rr , I. / ., /9 (I tI ll ll~ ilillImp. l,b/ , .h t (t, am (ta! -I, ,-/anita .144 NI RB 1432. 1439(19 3): I,!/I ) Si, i , Ih iI in t t i , 1 ,ttnit> I I.tt ..! t I,, tllru, t -I 10 aa itt,at,,.,, ,tt,,,i (...t..lt, iln 143 NI RB q147, * 1 (19'61i 646DECISIONS OF NATIONAL. LABOR RELATIONS BOARDis properly before the Board for determination underSection 10(k) of the Act.E. Merits of it' I)Ji,.'lI. ('ollective-bargaining contractsIn pertinent part, the contract between the Em-plover 7 and the Laborers (hereinafter referred to asthe Laborers agreement) reads:St B)i\ ISIO AARII(I .IXII [AVY ANDI) IlI(;i.AY (()ONSIKR:('IION INDI) SIRI SSection .he terms of this Subdivision shallapply to the following work when performed inconnection with the }Heave and lighwaN ('on-struction Industries, i.e..... fence and guardrail erectors.Section 2. Hleavy and Highway construction.where referred to in this Agreement, is definedas the ...heavy and utility construction of allroads, streets, alleys. drivewa ys. sidewalks.guard rails, fences. parkways ....AR III XIWAG(l RAIIS \NI) I \SSIFI(AIIt)NSSection 2. The rate to be paid for intermediateclassifications shall be as follows: T''he amountindicated shall he the amount to be paid perhour, over and above the basic wage rate re-ferred to above: Pipelavers. $0.25; Fence andGuard Rail Erectors, $0.25.In the instant case, the record reveals that the Erm-ployer follows the aborers agreement for its fenceand guardrail installers, and that at least some ofthese employees also drive and unload trucks as partof their work.The Teamsters agreement in pertinent part reads:ARII(' I.: IIScope of EmploymentItem 1: This Agreement shall apply to allhighway and heavy construction performed byAs mllember of the I.aho Rchltiln, i)l'i,l) o f o lif (,1,rorLI1 1 Ill-dustrcs of Mlssichusetts. Inc .the iEnplocI r a pitr l to he currenit --lctirc-bIrgaiLring algrcCIvnclt hctecnIl thaIt U.'s CliltlOll alnd [he I.,lhol Scoverinlg all of Ma.s,achusettsthe Employer. For the purposes of this Agree-ment, "Heavy and lighway Construction" shallinclude, but is not limited to. the construction ofroads, streets, alleys, driveways, sidewalks,guard rails, fences, parkways. parking areasoperation of trucks of all descriptions ....Item 6: The hauling of any construction mate-rials to a jobsite or jobsites by a signatory to thisAgreement shall be performed by employeescovered by this Agreement.'Ihe contract between the aborers and the Em-ployer contemplates the assignment of "work whenperformed in connection with" "heavy and utilityconstruction of all ...guard rails [and] fences" toemlploees represented by the Laborers. Therefore,under the terms of this agreement, employees repre-sented by the Laborers are entitled to do the actualfence and guardrail installation and erection. In thesatie manner, under the terms of the agreement be-tween the Teamsters and the Employer, the trans-porting of materials used for the construction offences and guardrails is to be performed by employ-ees represented by the Teamsters.If the work in dispute was intended to be divided,it would appear that employees represented by thelearmsters would be entitled to the work of truck-driving, and employees represented by the Laborerswould be assigned the work of fence and guardrailinstallation. However, the Employer strongly urges,and other factors, discussed infra, dictate, that thework in dispute be viewed as constituting a unifiedwhole.Accordingly, we find that both Unions have legiti-malte contractual claims to a portion of the work indispute, and that the factor of collective-bargainingcontracts does not unequivocally favor an assign-ment to the employees in either unit over those in theother.2. Employer and area practiceFor at least the past 14 ears, the Employer hasrecognized the aborers as the collective-bargainingrepresentative of its employees who perform thework in dispute. With regard to area practice, twoother employers in the fence and guardrail installa-tion business, one doing work in eastern Massachu-setts and lower New Hampshire and the other work-ing within 20 miles of Boston, testified to havingcollective-bargaining relationships with the Laborersto perform the same kind of work as that in disputein the instant case. The factors of Employer and areapractice. therefore, favor an award of the disputedwork to the employees represented by the Laborers. TRUCK DRIVERS & HELI.PERS .(XOCAL NO. 1706473. cononl m, efficienct of operation. and jobimpactIhe Employer argues that it will be much moreefficient and economical to assign the work to em-ployees represented by the Laborers. as these enm-ployees share the work of truckdriving and fence andguardrail installation. The Employer contends thatno employees are hired for the exclusive purpose oftruckdriving inasmuch as truckdri ing is merel inci-dental to the fence and guardrail installation. F:ur-thermore, the Employer maintains that because thesame crews of employees nw work in tealIs. itwould be inefficient to break up these teams and eim-ploy members of Local 170. If emploe ces represen tedbh Local 170 were hired to (lo the truckdrix ing. theresult would be that, for the most part. these emplo -ees would be idle for long periods of time xshile thetrucks were not in use. In addition. the Enmploertestified that an assignment of the work in dispute toemployees represented hb Local 170 would cause thelayoff of some employees representetd b\ the Iabor-ers.We therefore find that the factors of econoniN. ef-ficiency of operation. and oh inlpact favor an awardof the disputed work to the laborers.94. SkillsLocal 170 contends that no specific skill is re-quired to perform the disputed work. The mplo\ erargues. however, that 4 or 5 mlonths' experience isnecessar for fence erectors and that 2 or 3 months'experience is needed for guardrail installers. In thisregard, the Emploser points out that its employeesrepresented b the Laborers now have the necessairerection and installation skills and. furthermore, th;atthey also do whatever incidental driving is required.The Employer further asserts that there is n e i-dence indicating either that employees representedhb ILocal 170 possess these requisite skills or that spe-lhe use of rlcks is I\plaill' II1tited tI tile trIpoiti n 4u f rIl,llcrl.ls tlothe jobslile. hercupon the triucks are uItloI .dd .ind Ilnt.liltlll .1l d eti'tl iwork is hegun Once ;il he ijohile. enmplN e, virk off the rucks, m1 li /them .a horl distalnce ,s to, thIree tlimlles .d .ax is he rbh prire ,es I hetruLks ;re nlot ulsed It) make repealer tripLs back aid forth i the orthsits' See frill riJr l A il l 1 r , 1r/ i ll l' , lltr , i l h ',nr lirlu, l r1t! h-,ihlh--. Il [llanlter, ( hullur.i 1r t Iiih iu,,cmL and h '// l rt i t/lot r t t Ii ,(l icd (,nieral ( nlra arr, f ,[ ifa/ni [lm h , ]i n ) 2 16) \I RH 236. 21'(I975) n ir edsiratul (iera ( mnlri, -1n, tle ork in dispule i ]\ed lile"l'adin .unloin. gidg and dillill[ of tructks hichI luerc] wiied for tr.1llipr -Ing equlpnenl and nllterlils ti .lid fr i Lo)ll'trtl Ul.II siles " I lie1IfmplkiNcr rnillelded that hc.laue I itkx uerc used t i llx 111trilltt l lllttt i11 1 i1toper;ltio s. it utIlli he iIlefficleit di ille -llltc Iil IO I.: ild tie 111 i lk. o ftruckdrlin tio emploir cs, repreeniled h Iclmlllltcrs I .[ 1-1) I ilT e .illrepart. as in the inrntil ,se hbeAc lThe ble i et x.ilk he.r.x e tedrmi g l he HBoard aireed vi Ih the I ipl.er', c Ionteillrcial driving skills are needed for the work in dispute.Accordlingl. this factor favors an award of the dis-puted work to employees represented hb the abor-ers.5. Lmploer's assignment and preferenceAs previousl\ stated, the Emplo)er assignet thetasks of i nstalliig fences and uardrails and dri intr-ucks to elmlplo ees represented bh the l.aborers.Also. a;s noted earlier. the niployer has had collee-ti ve-hargaining agreement with the L.aborers cover-ing its fence and uardrail installers for over the past14 Nears. urthermore, the t ploer prefers that thestork in dispute colntinue to he assigned to emploeessrepresented b the I.aborers. Accordingl\. these fac-tors fa vor an avard of the disputed work to enplo}-ces represented bh, the I.aborers.( 'oncl usionlipon the record as a whole and after full consid-eration of all the relevant factors inv olx ed. vr c(n-clude that the l:mplo\er's emploees represented bhthe I aborers are entitled to perform the disputeduwork andl we shall determine the dispute in their fa-x or. herlc jobh impact. skills. and economrn and effi-ciencv favor an assignment of the work to emplo eesrepresented hb the l.aborers: where there is Fm-ploer and area practice which favor such an assign-ment: and here the }:mploer has been satisfiedwith and continues t prefer the assign ment, we mustcornclude that an assignIent of the wuork to the l.a-borers is warranted.In miaking this deterininatioti. vC are assigni ng thedisputetd work to emplo ees eplo ed hb the tml-plo er and represented bh the l.aborers. and not tothat I!nion or its members. he present determin;la-tion is limited to the particular controversx whichgave rise to this proceeding.D)tTERMINATION OF D)ISPLT'EPursuant to Section 10(k) of the National I.aborRelations Act. as amended, and upon the basis of theforegoing findings. and the entire record in this pro-ceedinig. the National I .abor Relations Board malkesthe following [)etermination f )ispute:1. FinploNees of Del ucca ence ompanv. Inc..who are represented hb Massachusetts Laborers [)is-trict Council. Laborers International Union of NorthAmerica, Al. ('1(). are entitled to perform the workof fence anld ulardrail installation aind truckdrivinlat the EtmploNer's construction site in Ashhb. Mlassa-chusetts. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Truck Drivers & Helpers Local No. 170, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is not enti-tled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require DeLucca Fence Compa-ny, Inc., to assign the disputed work to employeesrepresented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute. Truck Drivers &Helpers Local No. 170, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, shall notify the Regional Direc-tor for Region 1, in writing, whether it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, to assignthe disputed work in a manner inconsistent with theabove determination.